NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MINUTE MAN PROPERTIES, L.P.,
Appellant, '
V.
PATRICK R. DONAHOE, POSTMASTER GENERAL,
Appellee.
2011_1433 _
Appeal from the Posta1 Service Board of C0ntract Ap-
pea1s in nos. 6296 and 6337, Administrative Judge Gary
E. Shapiro.
ON MOTION
ORDER
The Postmaster General, moves for a 30-day exten-
sion of time, until March 28, 2012, to file his brief due to
settlement negotiations.
Upon consideration thereof
IT ls 0RDERE:o THAT:
The motion is granted

MlNUTE MAN PROPERTIES V. USPS 2
FEB 22 201
FOR THE C0URT
2 /s/ J an Horba1y
Date
J an Horba1y
C1e);'k
cc: Catherine A. Sarnmartin0, Esq.
David A. Harringt0n, Esq.
S
FlLED
u.s. ccom o:=APPEA1sF0n
me renew c1ncun
FEB 2 2 2012
JAN HBRBA!.¥
CLERK